Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-2, 10-12, 14-21, and 23-31 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest prior art of Aslund et al. (US 20160313317 A1) fails to teach previous claim 22, which was deemed allowable (see Final Rejection, pages 16-17, filed 03/24/2022), which has been incorporated into claim 1. None of the prior art teaches or fairly suggests all of the limitations of amended claim 1, thus claim 1 is allowed. Claims 2, 10-12, 14-21, and 23-30 are allowed based on their dependency on claim 1.
Regarding claim 31, the closest prior art of Aslund et al. (US 20160313317 A1) fails to teach previous claim 11, which was deemed allowed (see Final Rejection, page 16, filed 03/24/2022), which has been incorporated into claim 31. None of the prior art teaches or fairly suggests all of the limitations of amended claim 31, thus claim 31 is allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY H NGUYEN/Examiner, Art Unit 1798   

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797